—In a negligence action to recover damages Infant plaintiff and for medical expenses, etc., of his father, plaintiffs appeal from two orders of the Supreme Court, Queens County, as follows t (1) from an order entered July 12, '1972, which denied' their claim for a general *713preference; and (2) as limited by their brief, from so much of an order dated September 5, 1973, as, on reconsideration, ruled that no new or additional facts were alleged and adhered to the original decision. Appeal from order entered July 12, 1972 dismissed, without costs. Order dated September 5, 1973 reversed insofar as appealed from, without costs, and general preference granted. In determining whether a general preference should be granted, the test is whether the injuries, prima facie established by medical proof, might warrant a recovery in excess of the $10,009 jurisdictional limitation of the , Civil Court of the City of New York (Banks v. Acus Cab Corp., 39 A D 2d 907). The order entered July 12, 1972 was superseded by the order dated September 5, 1973; therefore the appeal from the first order became academic and should be dismissed (Spalter v. I. J. Morris, Inc., 8 A D 2d 747). Grulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.